Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 1 of 14 PagelD #: 4

Exhibit

 

 

 

 

 

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 2 of 14 PagelD #: 5

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

wenn nn conn nn nen 5-5-5 + X SUMMONS

DAWN PETERS, Index No.:
Date purchased

Plaintiff, Plaintiff designates
QUEENS County
- against - As the Place of Trial

WALMART, INC., Basis of Venue is

Plaintiff's Residence

Defendant.

To the above named Defendant(s)

YOU ARE HEREBY SUMMONED to answer the complaint in this action,
and to serve a copy of your answer, or if the complaint is not served
with this summons, to serve notice of appearance, on the Plaintiff's
Attorney within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty (30) days after the
service is complete if this summons is not personally delivered to you
within the State of New York); and in case of your failure to appear or
answer, judgment will be taken against you by default for the relief
demanded herein.

Dated: New York, New York
July 20, 2020

  
  

 

RRISON,
& WAGNER, LLP
Attorneys for Plaintiff

49 West 38th Street, 15th Fl.
New York, New York 10018
(212) 343-8000

Defendant(s) Address
WALMART, INC.,

28 Liberty Street
New York, New York 10005

07/24/2020

 

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 3 of 14 PagelD #: 6

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

<i iil ce SS tain em rm “Spi ee ame mm i wt ic mc es xX
DAWN PETERS, VERIFIED
COMPLAINT
Plaintiff, Index No.:
- against -

WALMART, INC.,
Defendant.

sg ecm a me a ee ee ge x

-Plaintiff, as and for her Verified Complaint, complaining of
the Defendant, by her attorneys, MORRISON & WAGNER, LLP, alleges
and states as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF THE PLAINTIFF DAWN PETERS

 

\
| a That at all times herein mentioned, the Plaintiff,

DAWN PETERS, was and still is a resident of the County of QUEENS,

city and State of New York.
t
|

hereinafter mentioned, the Defendant, WALMART, INC., was and is a

Zs Upon information and belief, that at all times

foreign business corporation duly organized, existing and
authorized under and by virtue of the Laws of the State of New
York,

| 3. Upon information and belief, that at all times

hereinafter mentioned, the Defendant, WALMART, INC., was and is a

07/24/2020

 

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 4 of 14 PagelD #: 7

foreign corporation licensed to do business in the State of New
vook,. paEmnant to the Laws of the State of New York.

. 4, Upon information and belief, that at all times
hereinafter mentioned, the Derandant, WALMART, INC., was and is a
foreign corporation not authorized to do business in the State of
New York, but, nevertheless, was and is doing business on a
regular basis in the State of New York.

| 5. Upon information and belief, that at ail times
hereinafter mentioned, the Defendant, WALMART, INC., solicits
business in the State of New York.

| 6. Upon information and belief, that at all times
hereinafter mentioned, the Defendant, WALMART, INC., expects its
acts and business activities to have consequences within the State
of New York.

‘ L. That at all times herein mentioned, the Defendant,
WALMART, INC., owned the premises commonly known as Walmart, Store
#: 9293 located at Green Acres Mall, 77 Green Acres Road South,
Valley Stream, New York, in the County of Nassau and State of New
York.

8. That at all times herein mentioned, the Defendant,
WALMART, INC., rented the premises commonly known as Walmart,
Store #: 5293 located at Green Acres Mall, 77 Green Acres Road
South, Valley Stream, New ‘York, in the County of Nassau and State
of New York.

|

07/24/2020
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 5 of 14 PagelD #: 8

9, That at all times herein mentioned, the Defendant,
WALMART, INC., leased the premises commonly known as Walmart,
Store #: 5293 located at Green Acres Mall, 77 Green Acres Road
South, Valley Stream, New York, in the County of Nassau and State
cf New York.

10. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,
operated the aforesaid store.

ll. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees, managed
the aforesaid store.

12. That at all times herein. mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,
maintained the aforesaid store.

13. That at all times herein mentioned, the defendant,
WALMART, INC., by their agents, servants and/or employees,
controlled the aforesaid store.

, 14. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,
inspected the aforesaid store.

15. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees,
supervised the aforesaid store.

16. That at all times herein mentioned, the Defendant,

07/24/2020

 

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 6 of 14 PagelD #: 9

WALMART , INC., by their agents, servants and/or employees, allowed
said deere to remain in a dangerous, defective, and/or hazardous
condition.

17. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees, had
knowingly allowed the store to. remain in a dangerous and hazardous
condition.

18. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees, caused
and/or permitted a dangerous condition to exist at the aforesaid
eeere:

19. That at all times herein mentioned, the Defendant,
WALMART, INC., by their agents, servants and/or employees, failed
to properly keep the aforesaid store in a safe and clean manner
for customers to lawfully transverse at the aforesaid premises.

| 20. That on the 12™ day of September 2019, Plaintiff,
DAWN PETERS, was a lawful customer at the aforesaid location.

21. That on the 12° day of September 2019, the
Plaintiff, DAWN PETERS, was caused to sustain serious and severe
personal injuries as a result of a slip and fall on the floor at

the aforementioned location.

i
'
d

22. That solely by reason of the negligence,
recklessness and carelessness of the defendant, its agents,

servants and/or employees as aforesaid, Plaintiff, DAWN PETERS,

07/24/2020

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 7 of 14 PagelD #: 10

became sick, sore, lame, bruised and disabled; received serious
permanent and severe injuries in and about diverse parts of her
person was caused to undergo surgery to her right wrist and has
experienced great pain and suffering and continues to suffer from
said injuries, that said Plaintiff, DAWN PETERS, has been informed
and verily believes said injuries to be permanent in nature and
Plaintiff is and will be incapacitated for a long period of time,
and Plaintiff was compelled to and did seek medical aid, attention
and treatment and care and will be compelled to do so in the
future and Plaintiff, DAWN PETERS, was in other ways damaged.

23. That the occurrence was caused solely by the
negligence, recklessness, | and carelessness of the Defendant
herein, its agents, servants, and/or employees, without any
negi tence on the part of the Plaintiff contributing thereto.

24. This action falls within one or more of the
exceptions set forth in Article 16 of the CPLR.

25. That by reason of the foregoing, the Plaintiff,
DAWN PETERS, has been damaged in an amount which exceeds the
jurisdictional limits of all lower courts that would otherwise
have jurisdiction and said amount is to be determined by this
Honorable Court, all together with costs and disbursements of this

action.
I
WHEREFORE, the plaintiff demands judgment against the

defendant as follows:

07/24/2020

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 8 of 14 PagelD #: 11

Plaintiff demands judgment against the defendant In the
First Cause of Action, in an amount which exceeds the
jurisdictional limits of all lower courts that would otherwise
have jurisdiction and said amount is to be determined by this
Honorable Court alli together with the costs and disbursements of
this action.

Dated: New York, New York
July 20, 2020

 

  

orneys for the Plaintiff
49 West 38th Street, 15th Fl.
New York, New York 10018
(212) 343-8000

07/24/2020

 

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 9 of 14 PagelD #: 12

STATE OF NEW YORK, COUNTY OF NEW YORK:

I, ERIC H. MORRISON, the undersigned, am an attorney admitted
To practice in the Courts of New York State, and say that I am the
attorney of record, or of counsel with the attorney(s) of record,
for the plaintiff(s) herein. I have read the annexed Summons and
Complaint and know the contents thereof and the same are true to
my knowledge, except those matters therein which are stated to be
alleged on information and belief, and as to those matters I
believe them to be true. My belief, as to those matters therein
not staked upon knowledge, is based upon the following:

Telephone conversations with the plaintiff
review of documents in file.

The reason I make this affirmation instead of plaintiff(s) is
because the plaintiff(s) reside in a county other than where your
affiemant maintains his office.

I affirm that the foregoing statements are true under
penalties of perjury.

Dated: New York, New York
July 20, 2020

 

B | pan

07/24/2020

 

 
Case 2:20{cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 10 of 14 PagelD #: 13

 

Index No.: , Year:
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
DAWNIPETERS,

I

Plaintiff,

-against- .

WALMART, INC.,

|

Defendant.

 

t

VERIFIED SUMMONS AND COMPLAINT

 

MORRISON & WAGNER, LLP.
Attorneys at Law
Attorneys for Plaintiff (s)
49 WEST'38™ STREET, 15™" FLOOR

NEW YORK, NEW YORK 10018
(212) 343-8000

 

 

Pursuant to 22 NYCRR 130-1-.1, the undersigned, an attorney admitted to practice in the courts
of. New, York State, certifies that, upon information and belief and reasonable inquire, the
contentions contained in the annexed document are not frivolous.

 

Dated:| : Signature
Print Signer’s Name

 

I zy
Service of a copy of the within is hereby admitted.

 

|

07/24/2020

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 11 of 14 PagelD #: 14

 

WM 20-330 AB
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
x
DAWN PETERS, Index No.: 710644/2020
Plaintiff,
-against- VERIFIED ANSWER
WAL-MART STORES EAST, LP,
Defendant.
aM

 

The defendant, WAL-MART STORES EAST, LP, by its attorneys, BRODY
O'CONNOR & O'CONNOR, answering the Verified Complaint herein states upon information
and belief:
AS TO THE FIRST CAUSE OF ACTION
1: Defendant denies having knowledge or information sufficient to forma
belief as to the allegations set forth in paragraph marked “1” and each and every part thereof
2: Defendant denies the allegations set forth in paragraphs marked “2”, “3”,
“4” and “S” except admits that WAL-MART STORES EAST, LP is a foreign limited
partnership registered to do and doing business in the State of New York.
3: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “6” except admits that WAL-
MART STORES EAST, LP is a foreign limited partnership registered to do and doing
business in the State of New York.
4: Defendant denies the allegations set forth in paragraphs marked “7”, “8”
and “9” except admits that WAL-MART STORES EAST, LP is a sublessee of that portion of

the premises comprising the Valley Stream Walmart store.

 

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 12 of 14 PagelD #: 15

5: The allegations contained in paragraph marked “10” are admitted.

6: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “11”, “12”, “13”, “14” and “15”
and refers all questions of law to the trial court.

7: Defendant denies the allegations set forth in paragraphs marked “16”, “17”,
“18” and “19” and each and every part thereof

8: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “20” and “21” and each and every
part thereof.

9: Defendant denies the allegations set forth in paragraphs marked “22” and
“23” and each and every part thereof.

10: Defendant denies the allegation set forth in paragraph marked “24” and
refers all questions of law to the trial court.

11: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “25” and each and every part
thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

12: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should
be diminished in the proportion which the culpable conduct and/or contributory negligence
and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or

negligence which caused the damages.

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 13 of 14 PagelD #: 16

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

13: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintiff's damages was caused in whole or in part by two
or more joint tortfeasors, then defendant’s liability herein for non-economic loss may not
exceed its equitable share of said damages in accordance with its relative culpability, as
provided by Section 1601 of the CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

14: Plaintiff's recovery, if any shall be reduced by the amount of any

collateral payments received, in accordance with CPLR Section 4545.
WHEREFORE, defendant, WAL-MART STORES EAST, LP, requests judgment
dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York
August 06, 2020

Yours, etc.

BRODY O'CONNOR & O'CONNOR
Attormeys for Defendant

By:

 

PATRICIA A. O°CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: WM 20-330 AB

TO: MORRISON & WAGNER, LLP
Attorneys for Plaintiff
49 West 38th Street, 15" Floor
New York, New York 10018
(212) 343-8000

 
Case 2:20-cv-04704-SJF-AKT Document 1-1 Filed 10/02/20 Page 14 of 14 PagelD #: 17

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice in the Courts of the State of
New York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant
has read the foregoing Verified Answer and knows the contents thereof; that the same is true to
the affirmant’s knowledge, except as to the matters therein stated to be alleged on information
and belief} and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and
not by the defendant is that defendant is a foreign limited partnership.

The ground of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations
and conferences has with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties
of perjury.

Dated: Northport, New York
August 06, 2020

 

PATRICIA A. O>CONNOR

 
